382 F.Supp.2d 192 (2005)
FORTIS BANK (NEDERLAND) N.V. Plaintiff, and
Massachusetts Port Authority, et al. Intervenor Plaintiffs,
v.
M/V SHAMROCK and Copropriete Du Navire Shamrock, Defendants, and
Comatrans, S.A., SP Container Line SA and SNC Shamrock Gestion Parties-in-Interest, and
SPM Line, Inc. and Canship Ugland, Ltd. Third-Party Defendants.
No. 04-CV-147-GZS.
United States District Court, D. Maine.
August 16, 2005.
Peter S. Plumb, Murray, Plumb & Murray, Sarah A. McDaniel, Murray, Plumb & *193 Murray, Thomas C. Newman, Murray, Plumb & Murray, Portland, ME, for Fortis Bank (Nederland) NV.
Christine A. Civitano, Wilson, Elser, Moskowitz, Edelman & Decker LLP, New York City, William H. Welte, Welte & Welte, P.A., Camden, ME, SPM Line Inc, C/O Philip Paturel, Halifax, NS, for Republic of France Establissement National Des Invalides De La Marine, Copropriete Du Navire Shamrock, Comatrans S A, SP Container Line SA, SNC Shamrock Gestion, SPM Line Inc, Intervenor Plaintiffs.
Copropriete Du Navire Shamrock, C/O Jean-Claude Gour, Pro Se,
Comatrans S A, C/O Philippe Paturel, Halifax, Canada, Pro se.
SP Container Line SA, C/O Philip Paturel, Halifax, Canada, Pro se.
SNC Shamrock Gestion, C/O Philip Paturel, Halifax, Canada, Pro se.
Mark J. Winter, Drummond & Drummond, LLP, Portland, ME, for National Maritime Services Inc, Custodian.
ORDER ON PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AND DIRECTING THE ENTRY OF FINAL JUDGMENT
SINGAL, Chief Judge.
Before the Court is Plaintiff's Motion for Default Judgment and an Order Directing the Entry of Final Judgment (Docket # 335). As explained below, the Court hereby GRANTS this Motion.
I. INTRODUCTION
In July 2004, Fortis Bank (Nederland) N.V. ("Fortis") filed its Verified Complaint seeking the arrest of the M/V Shamrock and initiating the above-captioned admiralty action asserting claims in rem against the vessel and in personam against Defendant Copropriete du Navire Shamrock and Parties-in-Interest Comatrans, S.A., SP Container Line SA and SNC Shamrock Gestion (collectively with Third-Party Defendant SPM Line, Inc., the "Shamrock Parties") (Docket # 1).
During the course of these proceedings, eleven other creditors and fifteen individual captains and/or crew members of the vessel intervened to assert claims against the M/V Shamrock and other entities associated with the ship. Counterclaims were filed by several parties. On motion of Fortis and after a hearing, the Court ordered an interlocutory sale of the M/V Shamrock (Docket # s 167, 194), which was subsequently sold at auction for the sum of $ 11,050,000.00 (Docket # 224). Following the auction, the Shamrock Parties defaulted and their counterclaims against Fortis accordingly were dismissed with prejudice (Docket # s 321, 328). Following this entry of default, the Court granted Fortis Bank summary judgment on its in rem claim against the M/V Shamrock (Docket # 377).
II. MOTION FOR DEFAULT JUDGMENT AGAINST THE SHAMROCK PARTIES
The Court now grants Fortis a default judgment on its in personam claims against the Shamrock Parties. In accordance with Federal Rules of Civil Procedure 52 & 55(b)(2), the Court relies on the Loan Agreement attached to Fortis' Verified Complaint (Docket # 1) and the findings of fact made in connection with its previous rulings on the motions for summary judgment. (See Order on Mots. for Summ. J. (Docket # 377) at 3-4.) Based on those findings and the text of the Loan Agreement, the Court concludes that the Shamrock Parties did breach the loan agreement and are liable to Fortis' to the extent that Fortis' damages exceed what it was able to recover on its in rem claim *194 against the M/V Shamrock. As detailed in the Affidavit of Counsel in Support of Motion for Default Judgment and Entry of Final Judgment (Docket # 381), the Court finds that the remaining amount owed as a result of the breach of the Loan Agreement is $4,768,407.66 and the Court hereby awards Fortis a default judgment against the Shamrock Parties in this amount.
III. ORDER DIRECTING THE ENTRY OF FINAL JUDGMENT
With the consent of all parties except the defaulted Shamrock Parties, and upon an express determination that there was no just reason for delay, the Court has previously directed the entry of a final and separate judgment in rem on the following claims, together with a dismissal of their respective in personam claims and an order to disburse funds from the proceeds of sale of the M/V Shamrock as follows:


   Massachusetts Port Authority           $ 825,639.81
(Order at Docket # 336; Judgment at Docket # 338;
  Order for Disbursement at Docket # 346)
   Boston Line & Service Co.              $ 29,298.96
(Order at Docket # 336; Judgment at Docket # 340;
  Order for Disbursement at Docket # 346)
   Boston Pilot Association LLC           $ 33,232.42
(Order at Docket # 336; Judgment at Docket # 339;
  Order for Disbursement at Docket # 346)
   City of Portland                       $ 12,081.18
(Order at Docket # 336; Judgment at Docket # 342;
  Order for Disbursement at Docket # 346)
   Portland Pilots, Inc.                  $ 16,680.04
(Order at Docket # 336; Judgment at Docket # 341;
  Order for Disbursement at Docket # 346)
   Union Oil Co.[1]                         $ 44,156.86
(Order at Docket # 351; Judgment at Docket # 352)
   Captains & Crew[2]                       $100,000.00
(Order at Docket # 366; Judgment at Docket # 367;
  Amended Order at Docket # 369)

By consent of the parties, the claims of Intervenor-Plaintiffs Cerescorp, Halterm Ltd., Canship Ugland, and Atlantic Electronics were dismissed with prejudice (Docket # 333). Finding no just reason for delay, the Court directs and ORDERS the entry of final judgment on these dismissals, each on a separate document pursuant to Rule 58.
Consistent with its rulings on Fortis' Motions for Summary Judgment (Docket # 377) and the above ruling on Fortis' Motion for Default Judgment, and upon a determination that pursuant to Rule 54(b) there is no just reason for delay, the Court expressly directs and ORDERS that the Clerk shall enter two separate and final judgments, each on a separate document pursuant to Rule 58, as follows:
(1) final judgment in favor of Fortis and against Defendant M/V Shamrock, in rem, in the amount of $9,584,712.18; and
(2) final judgment in favor of Fortis and against Defendant Copropriété du Navire Shamrock and Parties-in-Interest Comatrans, S.A., SP Container Line SA and SNC Shamrock Gestion in personam in the amount of $4,768,407.66 and dismissing with prejudice the claims of Defendant Copropriété du Navire Shamrock and Parties-in-Interest Comatrans, S.A., SP Container Line SA and SNC Shamrock Gestion and Third-Party Defendant SPM Line, Inc.
The Court further ORDERS that, after entry of these final judgments and upon either (a) the filing by ENIM of a waiver *195 of appeal or (b) the filing by Fortis of a bond in the amount of $300,000 to secure ENIM's interest pending any possible appeal, whichever occurs first, the Clerk shall immediately disburse the funds awarded to Fortis pursuant to the in rem judgment.
SO ORDERED.
NOTES
[1]  Union Oil Co. is both an Intervenor-Plaintiff and a Counterclaim-Defendant. By default of the Counter-Claimants, all counterclaims against Union Oil Co. have been dismissed.
[2]  Michel Remond, Jerzy Rejman, Krzysztof Skarzewski, Boguslaw Sliwa, Grzeslaw Bator, Jean Louis Audoux, Andrzej Zielinski, Mariusz Drelinkiewicz, Romuald Kolakowski, Mieczyslaw Zablotny, Garry Heudes, Przemyslaw Czapla, Yves Champdoizeau, Gerard Urtizberea, Thierry Beaupertuis.